People v Qiu (2014 NY Slip Op 06996)
People v Qiu
2014 NY Slip Op 06996
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2012-11086
2013-05485
2013-05486

[*1]The People of the State of New York, respondent, 
vLian Qiu, appellant. (S.C.I. Nos. 2360/12, 2361/12, 2362/12)
Lynn W. L. Fahey, New York, N.Y., for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano and Merri Turk Lasky of counsel; Brian Adelmann on the memorandum), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from three sentences of the Supreme Court, Queens County (Chin-Brandt, J., at plea; Melendez, J., at sentence), all imposed October 9, 2012, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257; People v Contreras, 112 AD3d 649; People v Torres, 109 AD3d 669) and, thus, does not preclude review of his excessive sentence claims. However, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., BALKIN, DICKERSON, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court